      Case 1:21-cr-00379-AMD Document 1 Filed 07/21/21 Page 1 of 1 PageID #: 1                  FILED
                                                                                             IN CLERK’S OFFICE

                                                                                         U.S. District Court E.D.N.Y.

                                                                                             7/21/2021
DEL                                                                                          BROOKLYN OFFICE



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                     1:21-CR-00379
---------------------------X
                                                                 Judge Kuntz
UNITED STATES OF AMERICA                        NOTICE OF MOTION
                                                                 MJ Pollak
         - against -                            Criminal Docket No.       -         (    )

JOHN DOE,

                         Defendant.

---------------------------X


                 PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant JOHN DOE’s

waiver of indictment pursuant to Rule 7(b) of the Federal Rules of Criminal Procedure.

Dated:       Brooklyn, New York
             July 21, 2021

                                                 JACQUELYN M. KASULIS
                                                 Acting United States Attorney
                                                 Eastern District of New York
                                                 271 Cadman Plaza East
                                                 Brooklyn, New York 11201


                                          By:      /s/ Devon Lash
                                                 Devon Lash
                                                 Assistant United States Attorney
                                                 (718) 254-6014

cc:      Clerk of the Court
